                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

CHRISTINA M. CREECH,

             Plaintiff,

v.                                                            NO. 3:15-CV-826-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order

      Christina Creech’s attorney, Chantal Harrington, has filed an amended
petition under 42 U.S.C. § 406(b) seeking an award of $33,000 for her successful
representation of Creech. Doc. 26. Neither the Commissioner of Social Security nor
Creech oppose the petition. Doc. 26 at 3–4, Docs. 26-1, 27.

                                    Background

      Creech applied for disability-insurance benefits and supplemental-security
income. Tr. 281–94. An Administrative Law Judge found she was not disabled, and
the Appeals Council denied her review request. Tr. 2–5, 31–41.

      Creech brought this case to challenge the decision. Doc. 1. She and Harrington
entered into a standard contingent-fee agreement under which Harrington agreed to
represent Creech, and Creech agreed to pay Harrington 25 percent of any past-due
benefits. Doc. 26-4.

      On Creech’s behalf, Harrington filed a complaint, Doc. 1, and a 23-page brief
arguing why the decision was wrong, Doc. 16. The Commissioner responded in
support of the decision. Doc. 17. The Court vacated the decision and remanded the
case for further agency proceedings. Docs. 18, 19. The Court later granted a request
for fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and
awarded Creech $4344.81 in attorney’s fees based on 22.6 hours of work. Docs. 20–
20-2, 21, 22. Because Creech owed a government debt of $222.07, the amount paid
was $4122.74. Doc. 26 at 4; see Doc. 26-5 (notice of lien).

         On remand, the Social Security Administration (“SSA”) determined Creech
was entitled to $184,522 in past-due benefits. Doc. 26 at 3, Doc. 26-3 at 1. The SSA
set aside $46,130.50 (25 percent) for attorney’s fees. Doc. 26 at 3, Doc. 26-3. The
amended petition, Doc. 26, followed.

                                   Law & Analysis

         For representation during court proceedings, 42 U.S.C. § 406(b) provides that
an attorney who obtains remand may petition for fees, and the court, as part of its
judgment, may allow reasonable fees that do not exceed 25 percent of past-due
benefits. Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273, 1275–77 (11th Cir. 2006). The
fees are from the past-due benefits. 42 U.S.C. § 406(b)(1)(A). “The 25% cap applies
only to fees for representation before the court, not the agency.” Culbertson v.
Berryhill, 139 S. Ct. 517, 522 (2019).

         Separately, under the EAJA, 28 U.S.C. § 2412(d), a court must order the
United States to pay fees to a party who prevails against the United States, including
in a social-security case, unless the United States’ position was substantially justified
or special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The fees
are based on the attorney’s hours and rate, capped at $125 per hour, unless a special
circumstance justifies more. 28 U.S.C. § 2412(d)(2)(A).

         An attorney may obtain fees under both § 406(b) and the EAJA but must
refund the lesser fees to the claimant, and may do so by deducting the EAJA fees from
the § 406(b) petition. Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268, 1274 (11th Cir.
2010).


                                           2
       In evaluating an attorney’s request for authorization to charge § 406(b) fees
based on a contingent-fee arrangement, a court must follow the framework in
Gisbrecht v. Barnhart, 535 U.S. 789 (2002).

       In Gisbrecht, the Supreme Court endorsed the use of contingent-fee
arrangements in social-security cases but cautioned that § 406(b) “calls for court
review of such arrangements as an independent check, to assure that they yield
reasonable results in particular cases.” 535 U.S. at 807. The Court explained, “Courts
that approach fee determinations by looking first to the contingent-fee agreement,
then testing it for reasonableness, have appropriately reduced the attorney’s recovery
based on the character of the representation and the results the representative
achieved.” Id. at 808. A downward adjustment “is in order,” the Court continued, if
the representation was substandard, the attorney was responsible for delay that
increased past-due benefits, or the “benefits are large in comparison to the amount of
time counsel spent on the case,” thereby creating a windfall to the attorney. Id.

       Gisbrecht requires a claimant’s attorney to show the requested fee “is
reasonable for the services rendered.” Id. at 807. In assessing reasonableness, “the
court may require the claimant’s attorney to submit, not as a basis for satellite
litigation, but as an aid to the court’s assessment of the reasonableness of the fee
yielded by the fee agreement, a record of the hours spent representing the claimant
and a statement of the lawyer’s normal hourly billing charge for noncontingent-fee
cases.” Id. at 808.

       After Gisbrecht, to assess the reasonableness of requested fees, courts have
also considered the risk of litigation loss, the difficulty of the case, the attorney’s
experience, the percentage of past-due benefits that the requested fees would
consume, the value of the case to the claimant, and the claimant’s consent to the
requested fee. Jeter v. Astrue, 622 F.3d 371, 382 (5th Cir. 2010). As to Gisbrecht’s
windfall prohibition, the Fifth Circuit has explained:




                                          3
       [I]f a claimant’s success on appeal can be attributed to his attorney’s
       endeavors before the district court, then that attorney should reap the
       benefit of his work—even if he managed to accomplish a great deal in a
       small window of time. In this way, Gisbrecht’s ‘windfall’ does not
       preclude attorneys from recovering what may mathematically seem like
       a high fee award if the attorney’s success on appeal is of his own making.

Id. at 381. 1

       Harrington explains the SSA issued a correct and final notice of award on
October 7, 2019. 2 Doc. 26 at 3; see Doc. 26-3 at 1. The contingent-fee agreement
contemplates a fee award of $46,130.50 (25 percent of past-due benefits), but
Harrington seeks less: $33,000, with a net fee of $28,877.26 (the difference between
the requested $33,000 and the $4122.74 in EAJA fees). Doc. 26 at 2–4.

       To satisfy her burden of establishing that the requested fees are reasonable,
Harrington observes: the amount is less than the amount authorized by the contract


       1Among    other cases, Harrington relies on a recent case in which this Court
awarded $35,237.87 in attorney’s fees for 23.9 hours of work despite the Commissioner’s
opposition and request to reduce the fees because “the benefits are large in comparison
to the time spent on the case.” Doc. 26 at 12–14 (citing Amador v. Acting Comm’r of Soc.
Sec. Admin., 8:16-cv-3271-T-MCR, 2019 WL 2269826 (M.D. Fla. May 28, 2019)
(unpublished)). This Court explained, “The Commissioner essentially argues that the
amount of attorney’s fees requested constitutes a windfall based on the lodestar method.
However … re-adopting the lodestar method in these types of cases would likely have a
chilling effect on the willingness of attorneys to undertake these types of cases on a
contingency fee basis. Further, the issue in these types of cases is not just the likelihood
of success in federal court, but also the unlikelihood of prevailing after a remand from
federal court.” Amador, 2019 WL 2269826, at *1–3 (internal citation omitted).
       2Under  the Court’s standing order, counsel must request fees “not later than thirty
(30) days” after the SSA sends a letter “to the plaintiff’s counsel of record at the conclusion
of the Agency’s past-due benefit calculation stating the amount withheld for attorney’s
fees.” In re: Procedures for Filing for Applying for Attorney’s Fees under 42 U.S.C.
§§ 406(b) and 1383(d)(2), 6:12-mc-124-orl-22 (Nov. 14, 2012).
       Harrington explains the ALJ found Creech disabled during two separate time
periods which may have led to problems with the incorrect notices, necessitating further
work and communication with the SSA. Doc. 26 at 3. This resulted in at least another 8
hours of work after she filed the EAJA petition. Doc. 26 at 4. Because the SSA sent the
final past-due-benefits letter on October 7, 2019, the amended petition filed on November
2, 2019, is timely.


                                              4
between her and Creech and within the statutory limit; Creech benefited from
Harrington’s skills and experience in social-security cases; Creech obtained
substantial past-due benefits; the time sought for EAJA fees did not reflect later work
performed after remand; Harrington remained in “constant” contact with Creech;
Harrington acted speedily and diligently; other courts have approved similar or
higher fees; and Creech consents to the amount. Doc. 26 at 8–21. Harrington argues
the amount sought is reasonable because it “reflects the extremely contingent nature
of the recovery in this case,” explaining she “has significantly reduced the number of
federal court cases she agrees to handle in the Middle and Northern Districts of
Florida due to the reduced percentages of success in recent years vs. prior years” and
has considered “ceasing federal court representation” of claimants, as have other
attorneys. Doc. 26 at 8–9. She contends, “For the benefit of claimants, the courts
should enforce these agreements so that attorneys are still willing to handle Social
Security cases in federal court.” Doc. 26 at 9. She adds she does not handle court
appeals of social-security decisions on a non-contingent basis because doing so would
be illegal. Doc. 26 at 10.

       Creech states she understood when she hired Harrington that a large award
of past-due benefits would mean a higher fee, the fees sought are not unexpected,
Harrington is not seeking a percentage of past-due benefits for Creech’s dependents,
and Harrington worked diligently and efficiently, including after remand. Doc. 26-1.

       Considering Harrington’s observations and Creech’s statement, the requested
fees are reasonable. The Court is mindful of Gisbrecht’s instruction that a downward
adjustment is in order if the benefits are large compared to the time spent on the
case. See Gisbrecht, 535 U.S. at 808. But considering the substantial risk of no award,
that Creech’s success may be attributed to Harrington’s skills and experience, and
that Harrington is seeking less than the contractual amount, it is appropriate for
Harrington to “reap the benefit of her work.” See Jeter, 622 F.3d at 380–81 (quoted).




                                          5
                                  Conclusion

     The Court:

     1.    grants the petition, Doc. 26;

     2.    authorizes Harrington to charge Creech $33,000 out of past-due
           benefits for Harrington’s successful representation in this case,
           with the Commissioner paying Harrington the net amount of
           $28,877.26 to account for the $4122.74 in EAJA fees that
           Harrington must refund; and

     3.    directs the clerk to enter judgment accordingly and close the file.

     Ordered in Jacksonville, Florida, on January 2, 2020.




c:   Counsel of record




                                        6
